Exhibit Information Concerning Executive Compensation On January 13, 2010, the Compensation Committee of HomeFed Corporation (the “Company”) approved annual salary increases (effective January 1, 2010) and discretionary 2009 cash bonuses for each of the Company’s executive officers who were included as named executive officers in the Company's 2009 proxy statement. Name and Title Base Salary in 2010 Bonus Award for 20091 Paul J. Borden President and Chief Executive Officer $ 271,317 $ 208,411 2 Curt R. Noland Vice President $ 175,579 $ 155,114 Erin N. Ruhe Vice President, Treasurer and Controller $ 142,055 $ 129,138 1.
